El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El registrador de la propiedad denegó la inscripción de la escritura que le fué presentada “por resultar que el po-*788der número doscientos noventa y siete, otorgado en la Ciu-dad Condado y Estado de Nueva York, a veinte de febrero de mil novecientos veinte y cinco, ante don Ramón Miranda, Comisionado de Escrituras de Puerto Rico, en el Estado de Nueva York, en virtud del cual don Antonio Roig concu-rre como mandatario de don Antonio B. Ramos, no ba sido autorizado ante Notario Público, y sí ante el Comisio-nado de Escrituras de Puerto Rico, en el Estado de Nueva York, que no tiene facultades para otorgar tal documento; tomándose anotación por 120 días de acuerdo con la Ley a favor del comprador don Manuel Negrón Benitez, al folio 11 del tomo 63 de Humacao, finca número 2071, anotación letra A.”
El poder de referencia no ba sido traído a nuestra consi-deración y el registrador no levanta ninguna cuestión en cuanto a su forma o suficiencia, fuera del becbo de baber sido otorgado ante un comisionado de escrituras en vez de un notario.
El alegato en apoyo de la nota recurrida se funda en la teoría de que la Legislatura Insular no puede invadir las atribuciones de la legislatura de un Estado pretendiendo de-terminar quiénes son los funcionarios que pueden autenti-car escrituras de venta y otros documentos dentro de los lí-mites de cualquier Estado de los Estados Unidos.
Nuestro Código Político, sin embargo, no pretende regular la forma de verificar traspasos de bienes inmuebles den-tro del Estado de New York, o de los límites de- cualquier otro Estado en lo que respecta a la validez y efecto de tales traspasos al ser propuestos como prueba, o presentados para su inscripción en tal Estado. Dicbo código meramente auto-riza el nombramiento de comisionados de escrituras y prescribe que:
“Todo Comisionado puede, en el Estado o Territorio para que ha sido nombrado, recibir y certificar juramentos y tomar deposicio-nes y declaraciones juradas, legalizar reconocimientos y otorgamien-tos de escrituras o cualquier otro documento público, que hayan de *789utilizarse o registrarse en Puerto Rico, y suministrar las pruebas y constancias de tales escrituras cuando el otorgante niegue la auten-ticidad de éstas; y todos los juramentos, deposiciones, declaraciones juradas, reconocimientos de escritura y pruebas así recibidos o to-mados, certificados por el Comisionado bajo su sello oficial, tendrán el mismo valor y efecto que si fuesen recibidos o autorizados y cer-tificados por los funcionarios competentes de esta isla, y serán ad-mitidos como prueba en todos los tribunales de- Puerto Rico.” Art. 165.
El registrador no indica ningún Estado, ni es probable que alguno pueda encontrarse que no baya decretado una ley semejante. El alegato no cita autoridad alguna para sos-tener la proposición de que tal legislación es ultra vires, ni conocemos ningún caso en que baya sido levantada tal cues-tión, aunque es razonable decir, tal vez, para no desalen-tar la ulterior investigación en este sentido, que no ba sido becba por esta corte ninguna investigación independiente acerca de la cuestión.
El' registrador también insiste en que la traducción cas-tellana del art. 165, supra, contiene disposiciones que no constan en la versión inglesa y que siendo el estatuto de origen americano, el texto .inglés debe prevalecer. En el alegato se admite que una escritura o poder otorgado ante un notario público dentro del Estado de New York, cuya autoridad para actuar está debidamente certificada por un comisionado de escrituras, sería aceptable. Se alega, no obstante, que este modo de acreditar el carácter oficial del notario en cuestión es el “reconocimiento” (acknowledgment) a que se refiere el art. 165 del Código Político.
Claramente que esta idea surge de la falta de familiari-dad con el método e historia de la forma de bacer traspa-sos .en los Estados Unidos, y de la más amplia significación l§gal de la palabra “reconocimiento” como ba sido em-pleada en relación con los mismos. Una discusión razona-blemente comprensiva de la cuestión puede encontrarse en la sección sobre Reconocimientos en el tomo 1 de Corpus Juris, páginas 739 y siguientes.
*790El lenguaje del texto castellano, “legalizar reconoci-mientos y otorgamientos de escrituras o cualquier otro do-cumento público”, no es una interpolación o ampliación de la versión inglesa, sino más bien un esfuerzo consciente de parte del traductor en expresar en castellano un concepto más exacto- de la palabra “aclcnoivledgment” (reconoci-miento) del que pudiera ser indicado mediante cualquier equivalente literal de dicha palabra sin un sentido técnico semejante adquirido en la jurisprudencia española. Esto resulta aún más claro al considerarse la siguiente disposi-ción expresa de que (bastardilla nuestra): “todos los jura-mentos, deposiciones, declaraciones juradas, reconocimien-tos de escritura y pruebas así recibidos o tomados, certifi-cados por el Comisionado bajo su sello oficial, tendrán él mismo valor y efecto que si fuesen recibidos o autorizados y certificados por los funcionarios competentes de esta isla.”
Los “funcionarios competentes de esta isla” en tanto se trata de la autenticación de documentos públicos otorgados dentro de este territorio, deben ser los notarios públicos o de otro modo las palabras carecen de significación. Pues, como ha indicado el propio registrador, un documento pú-blico en Puerto Pico no puede ser otorgado legalmente ante ningún otro “funcionario.”
Parece ser consecuencia de-esto que una escritura o un poder otorgado ante un comisionado de escrituras para Puerto Rico en el Estado de New York, si de otro modo no está sujeto a objeción, es tan suficiente para que pueda ser inscrito en esta isla como si fuese otorgado ante un notario público, bien aquí o en otra parte.

La nota recurrida debe ser revocada.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.